DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claims 1-7 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labarre et al (US 2003/0134943) and in further view of Eriyama et al (US 2003/0035888).
	Labarre discloses a suspension of silica particles as filler for the reinforcement of polymer compositions (see [0031-0033]) comprising:
(1) a water-immiscible organic solvent that has low polarity which is interpreted therefore as being polar as opposed to non-polar (see [0043]);
(2) at least one transfer agent (see [0033] and [0045-0046]); and
(3) silica particles (see [0030]).
Labarre further discloses mineral particles that have undergone surface treatment prior to their use (see [0029]).
Labarre does not specifically disclose that the silica particles have an average diameter less than 400 nm or characterized in that organosilane moieties derived from compounds of formula (I) are chemically bound to the silica.
Eriyama discloses a hydrophobic colloidal silica and a silica dispersion in a hydrophobic organic solvent where the silica is chemically modified with a hydrophobizing agent where the hydrophobizing agent includes methyltrimethoxysilane and butyltrimethoxysilane (i.e. where the colloidal silica is chemically modified with organosilane moieties derived from a compound of formula 1 where R is CH3 or CH=CH2 and each R1 is CH3).  Eriyama discloses that the hydrophobic colloidal silica exhibits good dispersibility in organic solvent or 
Eriyama further discloses that the colloidal silica has a number average particle diameter of 1 to 100 nm (see [0014]).  Eriyama further discloses that the dispersions can be used in different applications and in resin compositions gives better mechanical properties and storage stability (see [0032])  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the suspension of silica particles comprising organic solvent which is used as filler in organic resin as disclosed in Labarre where the silica particles are colloidal particles with average particle diameter of 1 to 100 nm as disclosed by Eriyama to make a suspension with improved stability and dispersibility and suitability for use in different applications.
Regarding Claim 2, Eriyama further discloses a silica dispersion in a hydrophobic solvent where the solvent is preferably methyl ethyl ketone (see [0032]).
Regarding Claim 3, Eriyama further discloses that the colloidal silica has a number average particle diameter of 1 to 100 nm (see [0014]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention 
Regarding Claim 4, Labarre discloses a suspension where the particle content is between 1 and 30% (see [0019]).
Regarding Claims 5-6, Labarre discloses a suspension where the transfer agent comprises methyltrioctylammonium chloride (see [0051]).
Regarding Claim 14, Labarre further discloses the suspension comprising a polymer (see [0011]).
Regarding Claim 15, Eriyama further discloses that the colloidal silica has a number average particle diameter of 1 to 100 nm (see [0014]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the suspension of silica in organic solvent as suggested by Labarre and Eriyama where the average particle size is in any range overlapping with the range disclosed by Eriyama including the claimed range to produce a suspension that is suitable for its application and which is stable and has good dispersibility.
Regarding Claim 16, Labarre discloses a suspension where the particle content is between 5 and 15% (see [0019]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Labarre and Eriyama, as applied to Claim 1 and in further view of De Winter et al (US 2012/0142845).
 

Labarre further discloses that the transfer agent forms a monomolecular layer and is in an amount between 10 and 20% by mass with respect to the mass of silica (see [0072]).  Labarre further discloses that the transfer agent reduces the hydrophilicity of the particles (see [0035]).
Labarre and Eriyama does not explicitly disclose a coverage of the transfer agent in an amount of no more than 40%.
De Winter discloses a metal oxide dispersion where coverage is provided by hydrophobic material on the metal oxide and where if the liquid used in the metal oxide dispersion is polar ten minimal coverage is needed (see [0033]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a suspension of silica in water immiscible polar organic solvent comprising a monomolecular layer of phase transfer agent reducing hydrophilicity, as disclosed by Labarre and Eriyama where the coverage is between 0 and 20% as disclosed by De Winter since this is the amount required to disperse metal oxide in polar solvent.

Allowable Subject Matter

The closest prior art is Labarre cited above which discloses a method for preparing a silica suspension comprising:
(1) mixing a water-immiscible organic solvent and a transfer agent with a suspension of mineral particles;
(2) separating the organic solvent containing the said mineral particles from the aqueous phase (see [0035-0036]).
	Labarre discloses adding the transfer agent to the mixture of water-immiscible organic solvent and the aqueous dispersion or adding to the transfer agent to the water-immiscible organic solvent beforehand.  Labarre does not disclose a method according to Claim 8 comprising (i) mixing a solution of at least one phase transfer agent in a water-miscible organic liquid is mixed with a suspension in water of silica particles prior to adding the water-immiscible polar organic liquid to the suspension.  Labarre also does not disclose reacting the silica particles in the suspension obtained at the end of step (iii) with a compound of formula (I).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kasseh et al (“Surfactant-Mediated Transfer of Colloidal Silica Particles from Water into an Immiscible Weakly Polar Solvent”, J Colloid and Interface Sci., 208, .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        3/9/2022